Citation Nr: 1536626	
Decision Date: 08/27/15    Archive Date: 09/04/15

DOCKET NO.  08-34 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 70 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a compensable evaluation for bilateral hearing loss.

3.  Entitlement to an initial compensable evaluation for a scar of the right posterior thigh.

4.  Entitlement to an initial compensable evaluation for a scar of the low back, prior to January 25, 2012.

5.  Entitlement to an initial evaluation in excess of 10 percent for a scar of the low back, since January 25, 2012.

6.  Entitlement to service connection for a bilateral upper extremity neurological disability.

7.  Entitlement to service connection for a bilateral lower extremity neurological disability.

8.  Entitlement to an increased evaluation for a scar of the left buttock.


REPRESENTATION

Appellant represented by:	Robert G. Eastman, Attorney-At-Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Marine Corps from January 1967 to September 1973 and July 1978 to November 1989.  He served on active duty with the United States Army from April 1974 to October 1975.

These matters come before the Board of Veterans' Appeals (Board) on appeal from April 2007 and November 2007 rating decisions by the Los Angeles, California, Regional Office (RO) of the United States Department of Veterans Affairs (VA).  The Veteran has since relocated, and the San Diego RO has assumed jurisdiction over his claims.

The Veteran testified at an April 2015 hearing held before the undersigned via videoconference from the RO; a transcript of that hearing is of record.  At the hearing, the Veteran's representative did not appear, and the Veteran stated he wished to proceed without him.  Unfortunately, the issues discussed at the hearing did not represent all the appellate issues.  Upon discovering such, the Board contacted the Veteran and asked if he wished to appear for another hearing on those issues which were not discussed.  In July 2015 correspondence, the Veteran made clear that he wished to withdraw any pending hearing request.

The Veteran's file has been scanned, and converted from a hybrid paper and electronic file to a purely electronic file.  The Board has reviewed the records and documents maintained in Virtual VA and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.  Any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

Regarding whether timely substantive appeals concerning the PTSD and right posterior thigh scar issues were submitted, an August 2012 informal conference report documented the Veteran's continuing disagreement with the rating assigned to PTSD.  The informal conference followed the issuance of a statement of the case in December 2011.  The RO thereafter included the issue in a July 2014 supplemental statement of the case.  As to the right posterior thigh scar issue, the RO included the issue in statement of the case dated in July 2014 and then in a supplemental statement of the case dated in December 2014. The Veteran presented testimony to the Board concerning the posterior right thigh issue in April 2015.  In light of the above, the Board has considered the case of Percy v. Shinseki, 23 Vet. App. 37 (2009), wherein the United States Court of Appeals for Veterans Claims (Court) found that the applicable statute, 38 U.S.C.A. § 7105, was not intended to foreclose the Board's exercise of jurisdiction over a matter in which a substantive appeal was untimely.  Consequently, VA may waive any issue of timeliness in the filing of the substantive appeal, either explicitly or implicitly, and is not required to close an appeal for failure to file a substantive appeal with the 60-day timeframe.  The Court in Percy also went on to determine that any issue concerning the timely filing of the substantive appeal in that particular case was waived by VA, due to the fact that VA seemed to have treated the Veteran's appeal as if it were timely perfected for more than 5 years before this question was raised by the Board in the first instance.  As VA has treated the issues as if they were timely perfected, the Board will take jurisdiction of the issues. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In August 2011 the Veteran notified VA that the Social Security Administration (SSA) had awarded him disability benefits in a November 2010 decision.  The records related to this decision do not appear to have been secured; they are potentially relevant to all claims currently on appeal, and appropriate steps to obtain them must be undertaken.

It also appears that there are outstanding private treatment records that may be relevant to the claims.  See VA treatment records dated in December 2012 (referencing Tricare PCP Petersen) and June 2012 ("The patient is under active treatment for PTSD.  Location Tricare.").
  
With regard to the claims for scars of the lower back, the right posterior thigh, and service connection for neurological disability lower extremities, it appears that examinations were requested in November 2014; an SSOC dated in December 2014 indicates that the Veteran failed to report.  However, the certification of such from the medical center does not appear to have been associated with the file, frustrating appellate review.  As the Board cannot determine the circumstances of the failure, or evaluate such, a new attempt to schedule examinations is necessary, particularly in light of the fact that the Veteran's representative had specifically contacted the RO about the scheduling.

The Board notes that the Veteran is service-connected for several scars affecting the left lower extremity and a scar of the left buttock.  The Veteran perfected an appeal as to the noncompensable rating that was assigned to the left buttock scar by filing a substantive appeal in November 2008.  By way of a November 2014 rating decision, the RO combined the ratings for shell fragment wounds, painful scars, of the left buttock, left posterior thigh, anterior left thigh and left anterior leg and assigned one 10 percent rating.  The RO indicated that such constituted a grant of an increased rating for the left buttock scar and considered the appeal satisfied in full.  However, the Board has been unable to locate documentation from the Veteran or his representative indicating that such a combined rating would satisfy his request for an increased rating for the left buttock scar.  Accordingly, as a supplemental statement of the case was not issued, one is required on remand.
 
Accordingly, the case is REMANDED for the following action:

1.  Contact SSA and request copies of the evidence relied upon in connection with a November 2010 grant of disability benefits to the Veteran.

2.  Request that the Veteran provide or identify any relevant outstanding treatment records from non-VA facilities, such as his Tricare PCP Petersen and any mental health records.

3.  Schedule the Veteran for a scars examination.  The examiner must describe in detail the current status of scars of the lower back, right posterior thigh, and left buttock.  The examiner's attention is directed to the Veteran's reports that his scars are easily and routinely irritated by activities like sitting in chairs.

4.  Schedule the Veteran for a VA peripheral nerves examination.  The claims folder must be reviewed in conjunction with the examination; if the examiner does not have access to the complete electronic record, relevant documents must be printed and provided for review.

The examiner must identify all current diagnoses of the upper and lower extremities manifesting as neurological symptoms such as pain, tingling, and numbness.  For each condition, the examiner must opine whether it is at least as likely as not such is related to military service, to include presumed herbicide exposure or injury therein.  In this regard, the Veteran testified regarding injuries in service.  

The examiner should also opine whether any neurological disability of the upper and lower extremities is at least as likely as not due to or caused by service-connected shrapnel wounds, or service-connected cervical or lumbar spine disabilities.

The examiner should also opine whether any neurological disability of the upper and lower extremities is aggravated (i.e., worsened) beyond the natural progress by service-connected shrapnel wounds, or service-connected cervical or lumbar spine disabilities.

A full and complete rationale for all opinions expressed is required.

5.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal.  If any of the benefits sought remain denied, issue an appropriate SSOC and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).




